69 F.3d 533
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George B. MOODY, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-1066.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1995.Decided:  October 26, 1995.

Stephen L. Barden, III, Bell, Barden, Contrivo & Bell, P.A., Asheville, NC, for Appellant.  Mark T. Calloway, United States Attorney, Clifford C. Marshall, Assistant United States Attorney, Asheville, NC, for Appellee.
Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
George Moody filed a claim with the Social Security Administration for Supplemental Security Income (SSI), alleging a disability due to diabetes, stomach ulcers, seizures, and liver problems.  After his claim was denied, he requested reconsideration and was again turned down.  Moody appealed, and an Administrative Law Judge ("ALJ") decided that he was not disabled under the Social Security Act because, although he could not perform his past job as a maintenance worker at a ski resort, he had the ability to perform light and sedentary work and could do several jobs identified by the vocational expert.  The Appeals Council denied Moody's request for review.  The ALJ's decision, then, became the Commissioner's final decision.


2
Moody filed a complaint in the United States District Court for the Western District of North Carolina challenging the final decision of the Commissioner.  Upon consent of the parties, the case was referred to a magistrate judge pursuant to 28 U.S.C. Sec. 636(c) (1988), with direct appeal to this court.  The magistrate judge granted the Commissioner's motion for summary judgment.  This appeal followed.


3
We review the Commissioner's final decision to determine whether it is supported by substantial evidence and whether the correct law was applied.  Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.1990).


4
We have reviewed the record and have considered counsel's briefs.  We note that the ALJ made a thorough evaluation of the evidence, and we conclude that the Commissioner's decision is supported by substantial evidence and was based on correct legal standards.  We note that the ALJ's hypothetical question to the vocational expert "fairly set out all of [Appellant's] impairments."  Walker v. Bowen, 889 F.2d 47, 50 (4th Cir.1989).  Further, due to the speculative and inconclusive nature of the treating physician's opinion, the ALJ was not bound to accept his conclusion.  See Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir.1987).  The ALJ adequately considered Appellant's psychiatric evidence, and properly made a credibility determination as to Appellant's credibility.  See Hatcher v. Secretary, HHS, 898 F.2d 21, 23 (4th Cir.1989).  Accordingly, the judgment of the district court is affirmed.


5
We dispense with oral argument because the facts and legal conclusion are adequately presented in the materials before the court and arguments would not significantly aid the decisional process.

AFFIRMED